Citation Nr: 1442265	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-18 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether there was clear and unmistakable error in a June 18, 1970, rating decision which granted service connection for residuals of a gunshot wound of the left hand and assigned a 20 percent evaluation, effective May 29, 1970.
 
2.  Whether there was clear and unmistakable error in a January 22, 2007, rating decision which assigned a 60 percent evaluation for the Veteran's service-connected loss of use of the left hand, effective May 9, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).


FINDINGS OF FACT

1.  The June 18, 1970, unappealed rating decision, which granted entitlement to service connection for residuals of a gunshot wound of the left hand and assigned a 20 percent evaluation, effective May 29, 1970, did not involve error that would undebatably lead to a different result if such error was corrected, and was supported by the evidence then of record.

2.  The January 22, 2007, unappealed rating decision, which assigned a 60 percent evaluation for the Veteran's service-connected loss of use of the left hand, effective May 9, 2006, did not involve error that would undebatably lead to a different result if such error was corrected, and was supported by the evidence then of record.


CONCLUSIONS OF LAW

1.  The June 18, 1970, rating decision, which granted entitlement to service connection for residuals of a gunshot wound of the left hand and assigned a 20 percent evaluation, effective May 29, 1970, did not contain clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.105(a) (2013).

2.  The January 22, 2007, rating decision which assigned a 60 percent evaluation for the Veteran's service-connected loss of use of the left hand, effective May 9, 2006, did not contain CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.105(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has several duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  These provisions are not, however, applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165 (2001).

Although the Veteran did not specifically raise the issues of whether there was CUE in a June 18, 1970, rating decision which granted service connection for residuals of a gunshot wound of the left hand and assigned a 20 percent evaluation, effective May 29, 1970, and whether there was CUE in a January 22, 2007, rating decision which assigned a 60 percent evaluation for the Veteran's service-connected loss of use of the left hand, effective May 9, 2006, the RO addressed these issues in the October 2008 statement of the case.  A substantive appeal was received in December 2008.  Subsequently, the CUE claims were certified to the Board in March 2009, and addressed by the Veteran's representative in a September 2011 brief. 

In November 2011, the Board remanded these matters for additional development in order to afford the Veteran due process, to include sending the Veteran correspondence informing him of the elements necessary to substantiate a CUE claim and to have the RO formally adjudicate these matters.  After sending the Veteran a letter informing him of the elements necessary to substantiate a CUE claim in November 2011, the RO readjudicated these matters and issued a supplemental statement of the case in April 2012.  The claims were again addressed by the Veteran's representative in a December 2013 brief.  Given the actions by the RO, the Board will accept jurisdiction of both CUE claims listed on the title page.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009).

RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a); 38 U.S.C.A. § 5109A.  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the veteran assert more than a disagreement as to how the facts were weighed or evaluated). 

Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. 310.  Similarly, neither are too broad, general, and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  Id.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id. 

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

In a June 18, 1970, rating decision, the RO granted entitlement to service connection for residuals of a gunshot wound of the left hand and assigned a 20 percent evaluation, effective May 29, 1970.  In a January 22, 2007, rating decision, the RO assigned a 60 percent evaluation for the Veteran's service-connected loss of use of left hand, effective May 9, 2006.  The Veteran was notified of each decision and did not appeal.  Consequently each of those decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In this case, the Veteran has not explicitly identified any specific error in either the June 1970 or January 2007 rating decision in this case that, had it not been made, it would have manifestly changed the outcome.  The Veteran's representative has asserted that the record contained CUE in assigning an initial 20 percent rating for the Veteran's service-connected gunshot wound residuals of the left hand in the June 1970 rating decision.  In addition, the Veteran and his representative have repeatedly contended that evidence of record satisfied the criteria for the assignment of a 60 percent rating for the Veteran's service-connected left hand disability in 1988.  

In June 2008, the Veteran submitted treatment records dated in July 1988 and September 1988 from Eagle Butte Indian Health System, showing treatment for his service-connected left hand disability.  The Veteran and his representative have asserted that those records reflected decreased performance and increased damage in his left hand, establishing CUE in the January 2007 rating decision that assigned a 60 percent evaluation for his service-connected left hand disability, effective from May 9, 2006.  The Veteran further indicated that those records showed that the effective date for the assignment of the 60 percent rating for his service-connected left hand disability due to loss of use should be on July 27, 1988 or in "fall 1988".  

General and unspecified allegations of error in the June 1970 rating decision do not rise to the stringent definition of CUE.  In addition, a determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Evidence dated in 1988 from Eagle Butte Indian Health Service was first associated with the record in June 2008, was not of record at the time of the January 2007 rating decision, and clearly cannot be used to determine if CUE occurred in the January 2007 rating decision.  Moreover, simply claiming CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.

Based on the foregoing discussion, the Board finds that the record does not reflect either the June 1970 or January 2007 rating decisions in this case contained CUE regarding the determinations made as to the assignment of disability ratings and effective dates for the Veteran's service-connected left hand disability.  

Finally, with regard to both CUE motions, the benefit-of-the-doubt doctrine is inapplicable.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313)(it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).





	(CONTINUED ON NEXT PAGE)

ORDER

The June 18, 1970, rating decision, which granted entitlement to service connection for residuals of a gunshot wound of the left hand and assigned a 20 percent evaluation, effective May 29, 1970, did not contain CUE; the appeal is denied.

The January 22, 2007, rating decision, which assigned a 60 percent evaluation for the Veteran's service-connected loss of use of the left hand, effective May 9, 2006, did not contain CUE; the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


